DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Claims 38, 40-48, 60, 62-65 are allowable. The restriction requirement in between species , as set forth in the Office action mailed on 04/24/18 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 04/24/18 is partially withdrawn.  Claims 50, 54, 56 & 66, directed to Group II, method for forming a microneedle structure, are no longer withdrawn from consideration because the claims 50, 54, 56 & 66 require all the limitations of an allowable claim. However, claim 57, directed to different species in Group I, a microneedle structure, is withdrawn from consideration because it does not require all the limitations of an allowable claim.  However, claim 57 is cancelled by Applicant during the phone interview on 06/02/21.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Jenifer Wang on 06/02/21.
The application has been amended as follows: 
56. (Currently Amended) The method of claim 50, further comprising: 8717302.1Application No.: 15/285,0345Docket No.: L0693.70031US02 After Final Office Action of November 16, 2020 exposing both sides of the layer, separately or simultaneously, to etching conditions, such that the 
57. (Cancelled)
65. (Currently Amended) The structure of claim 38, further comprising empty space within the annular ring. 

Allowable Subject Matter
Claims 38, 40-48, 50, 53-54, 56, 60, 62-66 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims in this application have been allowed because the prior art of record fails to disclose either single or in combination the claimed a microneedle structure and a method for forming a microneedle structure including: an annular ring having an inner circumference and an outer circumference; a first plurality of microneedles that each includes a base portion; wherein the base portion lying in a plane and arranged in a circular configuration at the outer circumference of the annular ring; a penetrating portions each have an approximately trapezoid-shaped lateral cross section parallel to the plane. 
The closet prior art of record is Cordero et al. (US 2010/0022864), Rosenthal (US 3,072,122), Fukuda (US 2006/0100654, US 2012/0089050), however these references do not disclose the device as claimed or described above.
Regarding claim 38 & 50, Cordero discloses a microneedle and a method, in Figs. 4A-4C for forming a microneedle including: annular ring 38 having an inner circumference and an outer circumference; a first plurality of microneedles 24 that includes a base portion and a penetration portion, the base portions of the first plurality of microneedles lying in a plane and arranged in a circular configuration. Cordero discloses that microneedles 24 is positioned in a plane and arranged in between the inner and outer circumferences.

Rosenthal discloses a microneedle structure comprising: an annular-rectangular ring16 (in rectangular shape), in Fig. 8, having an inner circumference 16c and an outer circumference 16 (at outer rim of a substrate 15); a first plurality of microneedles 16b that each includes a base portion and a penetrating portion; the base portions of the microneedles 16b lying in a plane and arranged in a rectangular configuration at an inner circumference of the annular ring.  Rosenthal fails to disclose that the micronneldes arranged in a circular configuration and at the outer circumference of the annual ring; each of the penetrating portions have an approximately trapezoid-shaped lateral cross section parallel to the plane. 
Fukuda’654 discloses a medical needle (equivalent form in microneedle), in Figs. 16A-18C includes a base portion, and a penetrating portion (inserting portion); wherein the penetrating portion has an approximately trapezoid-shaped lateral across section, see Figs. 17A, 18A.
Fukuda’050 discloses a puncture needle (equivalent form in microneedle), in Figs. 4-5 includes a base portion, and a penetrating portion (inserting portion 212a, 212c); wherein the penetrating portion has an approximately trapezoid-shaped lateral across section, see Fig. 5.
Neither Fukuda’654 nor Fukuda’050 discloses an annular ring having an inner and outer circumferences; wherein, the microneedle arranged in a circular configuration at the outer circumference of the annular ring. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH-NHU HOANG VU whose telephone number is (571)272-3228.  The examiner can normally be reached on M-F 7:30 am-4:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Quynh-Nhu H. Vu/
Quynh-Nhu H Vu
Primary Examiner, Art Unit 3783